Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  July 24, 2020                                                                                     Bridget M. McCormack,
                                                                                                                   Chief Justice

  161127                                                                                                  David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
                                                                                                       Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
  In re R.J. WHISMAN, Minor.                                        SC: 161127                                          Justices
                                                                    COA: 349933
                                                                    St Joseph CC Family Division:
                                                                    2013-001005-NA

  _______________________________________/

          On order of the Court, the application for leave to appeal the February 18, 2020
  judgment of the Court of Appeals is considered. We DIRECT petitioner Department of
  Health and Human Services to answer the application for leave to appeal within 28 days
  after the date of this order. We further invite the child’s lawyer-guardian ad litem, Laurie
  Ann Hines, to answer the application for leave to appeal within the same time period.

         The application for leave to appeal remains pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           July 24, 2020
         s0724p
                                                                               Clerk